Citation Nr: 1630587	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to October 6, 2005 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from December 1975 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran originally requested a videoconference hearing in her September 2012 substantive appeal; however, in an April 2016 statement, she withdrew her request for a Board hearing.  38 C.F.R. § 20.704(e).

The Board acknowledges that the issues of 1) entitlement to a disability rating for PTSD in excess of 70 percent; 2) entitlement to service connection for Crohn's disease; and 3) entitlement to service connection for chronic colitis and residuals of colectomy and ileostomy have been perfected, but not yet certified to the Board.  See June 2013 rating decision; August 2013 notice of disagreement; March 2016 statement of the case; April 2016 substantive appeal.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues; for example, a new VA examination of the Veteran's PTSD was conducted in July 2016.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

The Veteran's initial application for entitlement to service connection for PTSD was received by VA on October 6, 2005, and there is no unadjudicated formal or informal claim of service connection for PTSD prior to this date.



CONCLUSION OF LAW

The criteria for an effective date earlier than October 6, 2005 for a grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155 (as in effect prior to March 24, 2015); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660  (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The current effective date of service connection for PTSD is October 6, 2005, the date of receipt of an informal claim for PTSD. 

In the Veteran's February 2010 notice of disagreement with the effective date assigned by the June 2009 rating decision granting service connection for PTSD, she stated:

I believe that my claim should go back to my original date, prior to 11-08-76.  For it was THEN that I, a victim for service connection disability, it was THEN that my life's course was altered drastically and was THEN that I not only suffered from Post Traumatic Stress Disorder but also a series of surgeries starting in July of 1976 (5 months after my discharge)...which was all brought on by PTSD, that has been proven and established.  I first filed this most recent claim with my Veterans Service Officer...in 2001 or 2002, and should supersede the 2005 date that my award of disability was made....I will fight for my back pay and recognition to go back to February 5th 1976....I had already filed a claim prior to 11-08-76, and another one in or around 1980, without any kind of representation from an accredited representative of a recognized service organization....If a soldier was injured at Pearl Harbor and just found out he or she could file a claim, why would the claim date NOT go back to the date of injury?  [Emphasis in original.]

Similarly, in another February 2010 statement, the Veteran asserted that:

I feel the benefit should go back to 1976, the date the PTSD affect[ed] my life from that date forward....Not knowing about military formality concerning filing a claim, I did so on my own in 1976, 1978 and in the early 1980's....It was in 2002 that I found out about a Veterans Service Officer who guided me through the process of filing a politically correct claim for benefits for PTSD, not for the pain and suffering, the surgeries, the physical, the emotional, spiritual and mental disorders that went hand in hand with the rape, and not to mention the sexual harassment by superior officers during basic training....I also was not informed or aware of the guidelines [for appealing a denied claim] in 1976.

In her September 2012 substantive appeal, the Veteran wrote that:

PTSD happened in 1975 (sexual harassment) and 1976 (RAPE).  You suffer from PTSD from the time of the trauma suffered which was 1976, NOT 2005.  I have had PTSD since 1976....It was the sexual harassment and RAPE that triggered PTSD.  I did not get PTSD in 2005....PTSD just doesn't just pop up 30 years after the fact, it happens at the TIME of the TRAUMATIC EVENT, which was 1975-1976!...In September of 1976 I filed my first claim (2 months after the first surgery) and was denied for PRE-EXISTING CONDITION....It is well within your time frame of one year that I had a major life-altering surgery, the emotional, mental, spiritual, trauma became a physical threat to my life in a very remarkable time from of 4 months, that's as long as my body, mind and soul could keep the PTSD inside.  [Emphasis in original.]

The Board appreciates the Veteran's sincerity and her rationales for an effective date for service connection prior to the date on which she filed her claim.  

With respect to the Veteran's contention that she had previously filed claims for service connection for her PTSD, the Board recognizes that the Veteran filed a claim for entitlement to service connection for ulcerative colitis and pneumonia in September 1976 that the RO denied in an unappealed November 1976 rating decision.  In August 2002, the Veteran filed a claim for entitlement to service connection for Crohn's disease; in an unappealed November 2002 rating decision, the RO construed this as a request to reopen her claim for service connection for ulcerative colitis with cholectomy and ileostomy, and denied the claim.  Crucially, the Veteran did not note any psychiatric diagnosis or symptoms in these claims, or discuss the sexual harassment or rape in those claims.  Accordingly, there is nothing in the September 1976 or August 2002 claims that can reasonably be construed as a claim for PTSD.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

With respect to the Veteran's contention that she filed claims for service connection for PTSD on other dates-including in 1978, and in or around 1980-the Board finds no such claims in the record, and the Veteran has not provided any copies or other documentation to substantiate the filing of those claims.  In this regard, the United States Court of Appeals for Veterans Claims has held that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity of VA's administrative process.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)). 

Here, the presumption of regularity indicates that, if the Veteran had filed a claim for benefits for PTSD in 1978 of 1980, this document/claim would have been associated with his file, in the regular course of business and following VA's regular processes.  See Fithian v. Shinseki, 24 Vet. App. 146, 150-51 (2010).  The Veteran's assertion, alone, that she submitted a claim for service connection in 1978 or 1980 is not sufficiently clear evidence to rebut the presumption of regularity.  

With respect to the Veteran's contention that service connection generally should go back to the date of onset of the disability rather than the date of claim, the Board is bound by applicable regulations.  The evidence does not support a finding that the Veteran submitted any unadjudicated formal claim of service connection for her psychiatric disability prior to October 6, 2005, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  In this regard, treatment records cannot constitute an original claim of service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).  Thus, October 6, 2005 is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 , but does not find that the evidence is of such approximate balance as to warrant its application. 



ORDER

An effective date prior to October 6, 2005 for service connection for PTSD is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


